DETAILED ACTION
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant has amended independent claims (such as claim 1), with some of the limitations of claim 5 and also added new limitations of “and the P-well”, which were not present in claim 5.  The rejections below, are virtually identical to the ones in previous rejection, with minor rewording only and elaboration; the rejections themselves remaining the same.  The only real difference is that rejections themselves were rearranged to account for limitations moved from claim 5 to claim 1 and for the added new limitations of “and the P-well” and the resulting changes in the rejection headers.
Applicant argues against the rejection of limitations added to claim 1 from claim 5, and the newly added ones, as explained above, on the grounds that Masuoka (on whom Examiner relies to teach the above limitations) does not teach above limitations, such as P-well, AND also applies to AND/OR/NAND/NOR gate technology, which is a different field of art from Applicant’s own.
The above arguments are found unpersuasive because Examiner relies on Masuoka only to teach a technique for why a skilled artisan would want a copy of the same transistor (with the same connections).  The “P-well” and all connections of a first transistor are taught by Oowaki/ Srinivasan.  Masuoka teaches the technique of creating a copy of an existing transistor and why it would be beneficial.   Hence, the Applicant’s arguments about Masuoka not teaching “P-well” or specific field of art of Masuoka do not apply, since Masuoka is not relied on for that.   That is taught by Oowaki/ Srinivasan.
NOT one of “ordinary skill in the art”.  It is way below that.  It is a technique of “learner in the art”.  In other words, the use of technique is not merely “obvious”.  It is “beyond obvious, since it is taught to undergraduates”.  Examiner has personally studied this technique as a student for his BS of Electrical Engineering and personally used this technique when he worked as a Design Engineer in 1997-2006. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13-17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (US-6087893) by Oowaki et al (“Oowaki”) in view of (Body-Bias Scaling for Globalfoundaries 22FDx Technology New Dimension to Explore the Design) by Srinivasan et al (“Srinivasan”; part of Applicant’s IDS) and in view of (US-2016/0056173) by Masuoka et al (“Masuoka”).

Regarding claim 1, Oowaki discloses in FIG. 18 (bottom left) and related text, e.g., a circuit comprising: a first P-channel transistor (only one P-channel is shown) formed in a first well (the type is unknown; whether p or n-type; however, the connection is shown to a body, and FIG. 15a shows a well, in which transistor is formed; hence, Oowaki forms his transistors in wells), the first P-channel transistor having a control electrode (gate; the one with a bubble on it) connected to the first well (the line goes straight from gate to the body; hence, we know that there is an electrical connection between the body, the well and the control electrode); and 
a first N-channel transistor (only one N-channel is shown) coupled in series with the first P-channel transistor (see FIG. 18; it is an inverter; series connection is shown), the first N-channel transistor formed in a second well (again, same as with the P-channel above; see FIG. 15a, and related text [Wingdings font/0xE0] it is an inverter; hence, N-channel, well, etc., as explained above regarding the P-channel), the first N-channel transistor having a control electrode connected to the second well (same logic as above, regarding P-channel), wherein first well and second well biasing of the first P-channel transistor and the first N-channel transistor tracks a gate voltage applied to the first P-channel transistor and the first-N-channel transistor (see FIG. 18; direct connection is shown between gate and body; hence, voltage tracking is present, due to electrical connection between elements clearly specified) based on the first N-channel transistor being adjacent to and coupled in series with the first P-channel transistor (see FIG. 18; the transistors are connected in series, as required by the claim; furthermore the transistors adjacent to each other as required by the claim; their inputs are tied together, and go to respective gate connections and then to respective body connections [Wingdings font/0xE0] it is all one electrical connection; hence, meeting the limitations [Wingdings font/0xE0] all voltage tracking will occur based on what is present in the figure [Wingdings font/0xE0] series connections, adjacent transistors, and connections are present; hence, “based on”; what else would it be “based on”, except for what is shown?).

P-well and a first N-channel transistor formed in a N-well.
Oowaki also does not disclose the limitations of “a second P-channel transistor formed in the P-well, the second P-channel transistor having a control electrode connected to the control electrode of the first P-channel transistor and the P-well”.

Srinivasan discloses in presentation and related text, e.g., a first P-channel transistor formed in a P-well and a first N-channel transistor formed in a N-well (see page 7 of presentation; P-channel in P-well and N-channel in N-well are shown (bottom right); in fact, Srinivasan also shows the opposite (top right); hence, whatever well something is formed in Srinivasan clearly graphically represents it; also, he shows the “well-contact” (body connection) and how it connects with the wells in question; thus providing graphical view of what Oowaki might not have shown clearly; this way, Srinivasan clearly demonstrates that one may form P-channel and N-channel devices either way; that both are known and both work).

Masuoka discloses in FIG. 7 and related text, e.g., a technique for doubling the number of transistors by connection them in parallel (see FIG. 7, two P-channel transistors, QP11 and QP12 for example; they have their control electrodes connected to “IN1”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Oowaki with “a first P-channel transistor formed in a P-well and a first N-channel transistor formed in a N-well” as taught by Srinivasan, and with “a technique for doubling the number of transistors by connection them in parallel” as taught by Masuoka, since P-well and a first N-channel transistor formed in a N-well) to a known device ready for improvement (device of Oowaki, bottom left side of FIG. 18; it is not entirely clear in which well each transistor is formed; even though other embodiments exist, like FIG. 15a; what is happening in FIG. 18 is not entirely clear;  Srinivasan shows that “either one works”, and specifically teaches claimed type of transistor (bottom of page 7)) to yield predictable results (results are predictable, since Srinivasan clearly teaches that both types of transistors work, hence, including the one specifically claimed) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385), and in order to “double the drive current of that portion of the circuit” (Masuoka, par. 155), respectively.

When these teachings of Masuoka are applied to the prior art device, it will result in “a second P-channel transistor formed in the P-well, the second P-channel transistor having a control electrode connected to the control electrode of the first P-channel transistor and the P-well”, since the Masuoka’s teachings will add a second P-channel transistor with identical connections to that of the first P-channel transistor, as Masuoka explicitly teaches to do, with above-described benefits thereof (“double the drive current of that portion of the circuit”, Masuoka, par. 155).  The connections of the first P-channel transistor are explained by Oowaki/Srinivasan above.   Masuoka is only relied on to explain why designers would desire a copy of a transistor connected in parallel.  It is a technique that is taught in a first or second year of undergraduate degree in electrical engineering arts.  So, technique shown by Masuoka is NOT one of “ordinary skill in the art”.  It is way below that.  It is a technique of “learner in the art”.  In other words, the use of technique is not merely “obvious”.  It is “beyond obvious, since it is 

Regarding claim 3, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., wherein the control electrode of the first P-channel transistor is connected to the control electrode of the first N-channel transistor (as was explained in rejection of claim 1; gates of two transistors are tied together in FIG. 18 of Oowaki), and wherein a first current electrode of the first P-channel transistor is connected to a first current electrode of the first N-channel transistor (as was explained in rejection of claim 1; source/drain of two transistors are tied together in FIG. 18 of Oowaki to the output).
Regarding claim 4, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., wherein a second current electrode of the first P-channel transistor is connected to a first voltage supply terminal (connection to power; shown in Oowaki, FIG. 18, connection goes up to a “bubble”) and a second current electrode of the first N-channel transistor is connected to a second voltage supply terminal (connection to ground; shown in Oowaki, FIG. 18, connection goes down to a “arrow”).
Regarding claim 5, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., wherein the P-well biasing of the second P-channel transistor tracks the gate voltage applied to the first P-channel transistor and the first N-channel transistor (biasing and tracking is the same as discussed above, regarding claim 1; in other words, the second transistor is just a copy of the first one; same logic applies to the second one as to the first one).
Regarding claim 6, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., wherein the first P-channel transistor and the first N-channel transistor are configured to form an inverter circuit (as explained in rejection of claim 1; Oowaki teaches inverter).
Regarding claim 7, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., wherein the first P-channel transistor and the first N- channel transistor are implemented as part of a fully depleted silicon-on-insulator (FDSOI) integrated circuit (Srinivasan’s presentation specifically deals with it; page 4 of presentation “FDSOI”).
Regarding claim 8, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., further comprising: a third P-channel transistor (Note: it appears to Examiner that this claim was not fully edited; the rest of claim refers to second P-channel transistor; perhaps it should refer to third?) formed in a second P-well, the second P-channel transistor includes a control electrode connected to the second P-well and a first current electrode of the first P-channel transistor; and a second N-channel transistor coupled in series with the second P-channel transistor, the second N-channel transistor formed in a second N-well and includes a control electrode connected to the N-well and a first current electrode of the first N-channel transistor (the above describes a buffer [Wingdings font/0xE0] two inverters connected to each other; output of first inverter is connected to input of another one; see Abstract of Oowaki; “buffer circuit”; putting transistors into individual wells is taught by Srnivasan; forming inverters is taught by Oowaki; forming buffer is also taught by Oowaki; hence, given that all elements are known (the wells, the transistors, the connections to wells, forming a buffer out of inverters explicitly taught by Oowaki is at the very least obvious in light of Oowaki’s explicit teachings, since Oowaki definitely knows of such function as buffer).
Examiner’s Note: for explicit visual presentation of how two inverters connected to each other look like, see face of US-6271713; an inverter formed from M2 and M3 is connected to an inverter formed from M4 and M5.   Hence, “double inverter buffer” (col. 2, line 50), in the instant case formed from Oowaki’s FIG. 18 inverters, back to back, since Oowaki explicitly teaches forming a buffer (Abstract) as one of the desired circuits.
Regarding claim 9, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., wherein the first and second P-channel transistors and the first and second N-channel transistors are configured to form a non-inverting buffer circuit (see rejection of claim 8 above; two inverters back to back, is a “non-inverting buffer circuit”).
Regarding claim 10, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., a circuit comprising: a first P-channel transistor having a gate and a P-well body terminal connected together to receive an input signal; a second P-channel transistor having a gate and a P-well body terminal connected to the gate of the first P-channel transistor (see claim 1; same logic applies); and a first N-channel transistor having a gate and an N-well body terminal connected to the gate of the first P-channel transistor, and a drain connected to the drain of the first P-channel transistor for providing an output signal (see rejection of claims 1 & 3), wherein P-well and N-well biasing of the first P-channel transistor and the first N-channel transistor tracks a gate voltage applied to the first P-channel transistor and the first N-channel transistor (as explained in claim 1; same logic applies; it is all connected; also, as explained later in this claim) based on the N-well body terminal of the first N-channel transistor being connected to the gate of the first P-channel transistor (see FIG. 18 of Oowaki; he shows exactly such connection [Wingdings font/0xE0] from the body connection of N-channel, to the gate of N-
Regarding claim 13, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., further comprising a source of the first P-channel transistor coupled to a first voltage supply terminal and a source of the first N-channel transistor coupled to a second voltage supply terminal (see rejection of claim 4).
Regarding claim 14, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., wherein the first P-channel transistor and the first N- channel transistor are formed on a fully depleted silicon-on-insulator (FDSOI) integrated circuit (see rejection of claim 7).
Regarding claim 15, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., further comprising: a third P-channel transistor having a gate and a P-well body terminal connected together to receive the output signal; and a second N-channel transistor having a gate and an N-well body terminal connected to the gate of the second P-channel transistor, and a drain connected to the drain of the second P-channel transistor for providing a second output signal (see rejection of claim 8 and the note in claim 8).
Regarding claim 16, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., wherein the first and second P-channel transistors and the first and second N-channel transistors are configured to form a non-inverting buffer circuit (see rejection of claim 9).
Regarding claim 17, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., a circuit comprising: a first P-channel transistor formed in a P-well, the first P-channel transistor having a control electrode connected to the P-well;
a second P-channel transistor formed in a P-well, the second P-channel transistor having a control electrode connected to the P-well and the control electrode of the first P-channel transistor; and a first N-channel transistor formed in an N-well, the first N-channel transistor having a first current electrode coupled to a first current electrode of the first P-channel transistor, and a control electrode connected to the N-well and the control electrode of the first P-channel transistor (see rejection of claims 1 & 3), wherein P-well and N-well biasing of the first P-channel transistor and the first N-channel transistor tracks a gate voltage applied to the first P-channel transistor and the first N-channel transistor (as explained in claim 1; same logic applies; it is all connected; also, as explained later in this claim) based on the N-well body terminal of the first N-channel transistor being connected to the gate of the first P-channel transistor (see FIG. 18 of Oowaki; he shows exactly such connection [Wingdings font/0xE0] from the body connection of N-channel, to the gate of N-channel and then to the gate of P-channel [Wingdings font/0xE0] it shows exactly such a connection; hence, everything tracks everything else, since it is all connected as shown in FIG. 18).
Regarding claim 19, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., wherein the first P-channel transistor and the first N- channel transistor are characterized as low threshold voltage (LVT) transistors (page 7 of presentation, “lowering VT of device”) formed in a flipped well arrangement (page 7, “flipped well”) on a fully depleted silicon-on-insulator (FDSOI) integrated circuit (page 4, “FDSOI”).
Regarding claim 20, the combined device of Oowaki, Srinivasan and Masuoka disclose in cited figures and related text, e.g., wherein the first and second -channel transistors and the first N- channel transistor are configured to form an inverting buffer circuit (otherwise known as “inverter”; see FIG. 18 of Oowaki).

Claims 2, 11, 12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over (US-6087893) by Oowaki et al (“Oowaki”) in view of (Body-Bias Scaling for Globalfoundaries 22FDx Technology New Dimension to Explore the Design) by Srinivasan et al (“Srinivasan”; part of Applicant’s IDS) and in view of (US-2016/0056173) by Masuoka et al (“Masuoka”) as applied to claim(s) above, and further in view of (US-5622885) by Merrill et al (“Merrill”).
Regarding claim 2, Oowaki, Srinivasan and Masuoka disclose substantially the entire claimed structure as recited in claim 1, except wherein the P-well and the N-well are formed over a deep N-well.
Merrill discloses in FIG. 2 and related text, e.g., wherein the P-well and the N-well are formed over a deep N-well (“N-isolation” below the “P-well” and “N-well”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Oowaki, Srinivasan and Masuoka with “wherein the P-well and the N-well are formed over a deep N-well” as taught by Merrill, in order to gain the benefits of deep N-well, which is electrical isolation (“N-isolation”).
Regarding claim 11, the combined device of Oowaki, Srinivasan, Masuoka and Merrill disclose in cited figures and related text, e.g., wherein the P-well body terminal is coupled to a P-well formed within a deep N-well and the N-well body terminal is coupled to an N-well formed within the deep N-well (see rejection of claims 2 and 1).
Regarding claim 12, the combined device of Oowaki, Srinivasan, Masuoka and Merrill disclose in cited figures and related text, e.g., wherein a first buried oxide region is formed between the P-well and source/drain regions (P+ regions of pMOS) of the first P-channel transistor (page 7, pMOS, directly below the two P+ regions) and a second buried oxide region is 
Regarding claim 18, the combined device of Oowaki, Srinivasan, Masuoka and Merrill disclose in cited figures and related text, e.g., wherein the P-well and the N-well are formed within a deep N-well coupled to ground (see rejection of claim 2; also see that N-well is coupled to ground through substrate (“-9V”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
03/29/21

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894